Pee Curiam.
This case presents many anomalies due to the method of trial. The defendant seems to have gotten his counterclaim allowed without the intervention of a jury. The general objection and exception to the judgment does not put us in a position to render the plaintiff any aid in this respect since, standing alone, it does not justify a review of the trial, and we find no exception in the record pertinent to that phase of the case. We do not regard the exceptions to the evidence nor to the motion of judgment as of nonsuit meritorious.
We find
No error.